Order unanimously reversed on the law without costs and motion denied. Memorandum: Supreme Court erred in granting plaintiffs’ motion for partial summary judgment on the Labor Law § 240 (1) cause of action. There are questions of *969fact with respect to the manner in which the accident occurred and whether plaintiff Paul Mortellaro’s conduct was the sole proximate cause of the accident (see, Weininger v Hagedorn & Co., 91 NY2d 958, rearg denied 92 NY2d 875). (Appeal from Order of Supreme Court, Erie County, Flaherty, J. — Summary Judgment.) Present — Denman, P. J., Green, Hayes, Pigott, Jr., and Balio, JJ.